


110 HR 7164 IH: Southern Africa Enterprise Development

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7164
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Payne (for
			 himself and Ms. Jackson-Lee of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Southern Africa Enterprise Development
		  Fund (SAEDF) to conduct public offerings or private placements for the purpose
		  of soliciting and accepting venture capital, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Africa Enterprise Development
			 Fund Act of 2008.
		2.FindingsCongress finds the following:
			(1)The Southern
			 Africa Enterprise Development Fund (SAEDF) was created in 1994 for the purpose
			 of providing financial services to stimulate the creation and expansion of
			 indigenous, previously disadvantaged small- and medium-sized enterprises (SMEs)
			 in the southern African region.
			(2)SAEDF’s geographic
			 scope encompasses 11 vastly different southern African nations covering an area
			 nearly the size of the United States.
			(3)SAEDF’s grant
			 agreement with the United States Agency for International Development (USAID)
			 requires that not less than 50 percent of its capital be invested in the
			 Republic of South Africa.
			(4)SAEDF was
			 conceived as an independent not-for-profit vehicle providing long-term risk
			 capital as well as offering advice and technical assistance both to financial
			 intermediaries and directly to individual firms, all for the purpose of
			 creating socio-economic opportunities and job and wealth creation among
			 disadvantaged groups.
			(5)SAEDF has achieved
			 notable commercial accomplishments and has put more than $80,000,000 to work in
			 carrying out its mission, providing financing to 29 indigenous ventures across
			 southern Africa which directly employ over 2,000 workers and leading to the
			 creation of an estimated 50,000 jobs.
			3.Use of United
			 States private venture capital and nonapplicability of other laws
			(a)Use of private
			 venture capitalIn order to
			 maximize the effectiveness of the activities of SAEDF, SAEDF may conduct public
			 offerings or private placements for the purpose of soliciting and accepting
			 venture capital which may be used, separately or together with funds made
			 available from the United States Government, for any lawful investment purpose
			 that the Board of Directors of SAEDF may determine in carrying out the
			 activities of SAEDF. Financial returns on SAEDF investments that include a
			 component of private venture capital may be distributed, at such times and in
			 such amounts as the Board of Directors of SAEDF may determine, to the investors
			 of such capital.
			(b)Nonapplicability
			 of other lawsNotwithstanding any other provision of law, funds
			 obligated to SAEDF may be available and used for the purposes of its grant,
			 this bill, or otherwise, and Executive branch agencies may conduct programs and
			 activities and provide services in support of the activities of SAEDF
			 notwithstanding any other provision of law.
			4.DefinitionIn this Act, the term Southern Africa
			 Enterprise Development Fund or SAEDF includes any
			 successor or related entity to SAEDF or any organization, corporation,
			 limited-liability partnership, foundation, or other corporate structure that
			 receives, or is authorized to manage, any or all of the remaining funds or
			 assets of SAEDF.
		
